Citation Nr: 1739638	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to March 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the St. Petersburg, Florida, Regional Office.  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In February 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

At his August 2014 Board hearing, the Veteran submitted additional medical evidence relevant to his claims with a properly executed waiver of initial RO consideration, permitting the Board to properly consider this evidence at this time.  38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence sufficiently relates his currently diagnosed bilateral hearing disability to his period of service.  

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus has been present since separation.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2016).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's August 2014 remand directives.  See D'Aries.  

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran maintains that his current hearing impairment and tinnitus are related to in-service acoustic trauma(s) caused when he was exposed to the firing of artillery, while in serving in the Republic of Vietnam.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of § 3.385 to define hearing loss for VA compensation purposes). 

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159. 

The February 1965 enlistment Report of Medical Examination, does not note any abnormalities associated with the Veteran's ear, or eardrum.  The report further notes the Veteran as presenting with 15/15, bilaterally, on whispered voice testing but the audiometric findings are not sufficiently legible to accurately report.  The Veteran's service treatment records do not document any treatment or complaints related to audiological acuity, tinnitus, or any similar condition.  The March 1967 separation Report of Medical Examination again did not report any abnormalities associated with the Veteran's ear or eardrum, and audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
10

In March 2011, the Veteran underwent a VA audiological examination.  At this time, the Veteran reported in- and post-service noise exposure, with protection only being worn during his post-service noise exposures.  The Veteran also reported that he was unable to state exactly when he noted the onset of tinnitus symptomatology but indicated such symptomatology became noticeable approximately 10-to-12 years prior.  At this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
70
LEFT
15
15
35
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  

At this time, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not likely caused by or related to his period of service.  In support of this opinion, the examiner noted the absence of any "significant shift in hearing" between enlistment and separation and cited a VA funded study by the Institute of Medicine, Noise and Military Service: Indications for Hearing Loss and Tinnitus (2006), to support the proposition that there was no basis to support the delayed onset of hearing impairment after exposure to acoustic trauma.  Further, the examiner noted that the Veteran reported noticing tinnitus approximately 32 years after separating from service.  

The May 2013 statement of private audiologist P. Holt, Au.D., and corresponding audiological examination have also been associated with the claims folder.  In her statement, audiologist Holt notes that the Veteran reported decreased audiological acuity for year with such symptoms becoming more noticeable and problematic within the past 5 years.  Audiologist Holt also detailed the Veteran's account of exposure to artillery and gunfire while serving in the Republic of Vietnam and performed an audiological examination.  Based on current audiological findings, the Veteran's statements and relevant expertise, audiologist Holt opined that it was likely that the Veteran's in-service noise exposure contributed to his current hearing loss.  

There are numerous other post-service audiological examinations, VA and private, of record but the records do not contain any relevant evidence related to the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  However, these records document the Veteran's progressively decreasing audiological acuity and these records have been considered in evaluating the Veteran's service connection claims.  




Bilateral Hearing Loss

Foundationally, the Board notes that during the period under review the Veteran has had hearing impairment sufficient to be considered a disability for VA purposes, as documented in the March 2011 VA audiological examination.  Thus, the analysis to follow will center on whether the claimed disability is related to military service or any event therein.  

The Board finds that the Veteran has provided a competent account of in-and post-service audiological acuity symptomatology, including onset and progression, and of sustaining acoustic trauma in-service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's account as to these matters has been generally consistent and his spouse has provided competent statements that tend to corroborate his statements.  Additionally, service department records document the Veteran's MOS as a Military Policeman and confirm his service in the Republic of Vietnam, which strongly suggest he was likely exposed to small arms and artillery noises in-service.  What is more, the numerous post-service audiological examination reports that have been associated with the claims folder tend to support the Veteran's statements that his decreased audiological acuity symptomatology became progressively severe after separation.  While he is not competent in this instance to provide a competent etiological opinion on the matter at hand, the Board finds that his statements as to symptomatology and sustaining acoustic trauma(s) are competent, credible and highly probative when considered with all other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir.1996).

The March 2011 VA examination opinion, tending to weigh against the Veteran's claim, is of limited probative value.  Importantly, the examiner's opinions do not reflect adequate consideration of the Veteran's competent and credible account of observing a progressive decrease in audiological acuity in-and-post service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner also appears to rely largely on the absence of a hearing impairment at the time the Veteran separated from service but it is well established that hearing loss for VA purpose need not be present at the time of separation, as the central determination is whether a currently diagnosed hearing impairment is related to service or an occurrence therein.  See Hensley; Godfrey.  The examiner also selectively cites the VA funded study by the Institute of Medicine, Noise and Military Service: Indications for Hearing Loss and Tinnitus (2006), which ultimately concluded there is insufficient evidence to determine whether permanent noise induced hearing loss can develop much later in life and many other factors such as age, post service exposure, and medications may also contribute to the disorder.  Considering the examiner's opinions in context, the Board finds that the March 2011 opinion is not probative as to the issue at hand.  

The May 2013 statement of private audiologist P. Holt is the only other competent evidence regarding the etiology of the claimed hearing loss disability and it tends to substantiate the Veteran's claim.  Audiologist Holt's opinion tends to corroborate the Veteran's competent and credible account of experiencing progressively severe hearing impairment symptomatology since service and relates his current hearing impairment disability at least in part to military service.  See Nieves-Rodriguez.  Thus, the May 2013 statement of audiologist Holt provides probative evidence that tends to support the Veteran's claim. 

Further inquiry could be undertaken with a view towards development of the claim to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue and in this instance there is only evidence tending to support the claim.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207(1994).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


Tinnitus

The Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan; see also Jandreau; Dalton.  He has provided a generally consistent account of military noise exposure and related symptomatology, as documented in his August 2014 Board testimony, which the evidence of record tends to confirm.  As previously indicated, service department records documenting the Veteran's MOS and service in the Republic of Vietnam by enlarge bolster his assertions that he sustained acoustic trauma(s) in service.  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service.  

The Board acknowledges that the March 2011 VA audiological examination provided an opinion tending to weigh against the Veteran's claim; however, with respect to the service connection claim for tinnitus the claim is of little, if any, probative value.  The Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation but the provided opinion is based on the inaccurate premise that tinnitus symptoms had an onset many years after separation.  As such, the provided opinion is based on an inaccurate factual premise, given there is highly competent and credible evidence to the contrary.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Thus, the March 2011 VA examination opinion is not probative as to the question at hand.  

Although there is no competent medical evidence in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation, which has continually been at most 10 percent disabling.  See Jandreau, 492 F.3d at 1376-77.  In sum, resolving all reasonable doubt in the Veteran's favor, tinnitus has been present continuously since separation and is presumed to be of service origin although not otherwise established by medical evidence.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


